Citation Nr: 1440917	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to an initial compensable disability rating for left elbow epicondylitis.

3.  Entitlement to an initial compensable disability rating for right elbow epicondylitis.

4.  Entitlement to an initial compensable disability rating for bilateral pes planus with associated plantar fasciitis.

5.  Entitlement to an initial compensable disability rating for left triceps muscle strain.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1981 to September 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Houston, Texas, RO, which, inter alia, granted entitlement to service connection for migraine headaches, left and right elbow epicondylitis, bilateral pes planus with associated plantar fasciitis, and left triceps muscle strain.  Each disability was assigned a noncompensable disability rating.  The Veteran submitted a notice of disagreement with these disability ratings in December 2007, and timely perfected his appeal in May 2008.

In May 2014, the Veteran testified before the undersigned Acting Veterans Law Judge, via teleconference between the Board's central office in Washington, D.C. and the San Antonio, Texas, RO.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.


The issues of entitlement to initial compensable disability ratings for left and right elbow epicondylitis, bilateral pes planus with associated plantar fasciitis, and left triceps muscle strain, are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC).


FINDING OF FACT

On the record at his May 2014 Board video conference hearing and prior to the promulgation of a decision in this appeal, the Veteran stated that he wished to withdraw his appeal of the claim of entitlement to an initial disability rating in excess of 30 percent for migraine headaches.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as to the matter of entitlement to an initial disability rating in excess of 30 percent for migraine headaches, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant/veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b) (2013).

In the aforementioned November 2007 rating decision, the RO granted entitlement to an initial noncompensable disability rating for migraine headaches.  Thereafter, the Veteran perfected an appeal as to this issue; he also requested a hearing before a Member of the Board.  In November 2013, a supplemental statement of the case was issued (along with the implementing rating decision of the same date), granting an increase for the Veteran's migraine headaches to 30 percent disabling.  At the beginning of his May 2014 Board hearing, the Veteran indicated that he wished to withdraw this issue.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  38 C.F.R. § 20.204(c) (2013).  Accordingly, the Board does not have jurisdiction to review this matter and it must be dismissed.


ORDER

The appeal as to the issue of entitlement to an initial disability rating in excess of 30 percent for migraine headaches is dismissed.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in appellate status since 2008.  Consequently, the Board wishes to assure the Veteran that it would not be remanding his case unless it was essential for a full and fair adjudication of his claims.

During the Veteran's May 2014 Board hearing, he indicated that he did not receive medical treatment for his service-connected disabilities at a VA Medical Center.  Rather, he was covered by TRICARE and was treated at the Brooke Army Medical Center.  In reference to his service-connected left triceps tear, he indicated he was treated at the Tripler Army Medical Center.  Review of the claims file does not reveal that these records have been obtained.  TRICARE is a federal program operated by the Department of Defense for retirees and dependents.  In this regard, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  As such, all efforts should be made to obtain the Veteran's outstanding TRICARE treatment records.

The Veteran must also be scheduled for VA examinations to rate the current extent and severity of his service-connected (1) left and right elbow epicondylitis, (2) bilateral pes planus with associated plantar fasciitis, and (3) left triceps muscle strain.  His last VA examinations for these service-connected disabilities were conducted in 2007 and 2010.  The Board finds that the record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2013).  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  The Veteran continues to assert that his service-connected disabilities have worsened.  Therefore, VA is required to afford the Veteran contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant TRICARE records from any such facility that may have treated the Veteran (such as Brooke Army Medical Center and Tripler Army Medical Center) and associate those documents with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file, and the Veteran must be notified.

2.  After securing the above TRICARE treatment records and any other additional relevant evidence, schedule the Veteran for VA examinations to ascertain the current severity of his service-connected disabilities.  The purpose of these examinations is to determine the current nature and extent of his left and right elbows, bilateral pes planus with associated plantar faciitis, and left triceps muscle strain disabilities, their effect on his occupational and their impact on his daily activities.  The examinations should include any diagnostic testing or evaluation deemed necessary, including X-rays.  The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  Finally, the claims file should be made available for review for each examination and each examination report must state whether such review was accomplished.

3.  Thereafter, consider all of the relevant evidence of record and readjudicate the issues noted above as on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case and allow the Veteran and his representative an opportunity to respond.  Then,  return the appeal to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


